28 So.3d 186 (2010)
Herman Lindsey WALKER, Appellant,
v.
Shannon BUHARP, as Personal Representative of the Estate of Eric S. Buharp; Tommy Johnson and Lynn Johnson, as the parents and natural guardians of Caitlyn Johnson, a minor child; Hyundai Motor Company, a foreign corporation; Hyundai Motor America Corporation, a California corporation; Takata Corporation, a foreign corporation; TK Holdings, Inc., a foreign corporation; and Tempa Lee Walker, Appellees.
No. 1D09-5312.
District Court of Appeal of Florida, First District.
February 18, 2010.
Elizabeth A. Parsons and C. Miner Harrell of Wilson, Harrell, Farrington, Ford, Fricke, Wilson & Spain, P.A., Pensacola, for Appellant.
David R. Swanick, III, and Stanley Bruce Powell of Powell & Swanick, P.A., Niceville, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of December 18, 2009, the Court has determined that the appeal is premature and that dismissal is appropriate. Accordingly, the appeal is hereby DISMISSED. The appellant's Motion to Relinquish Jurisdiction, filed on December 28, 2009, and the Motion for Enlargement of Time to Serve Initial Brief are denied.
WEBSTER, PADOVANO, and THOMAS, JJ., concur.